In a certiorari proceeding to review the assessment of the respondents’ property for the year 1940, final order and judgment modified on the law and the facts by striking the words “ Forty-four Thousand, Three Hundred Fifteen Dollars ” and the figure $44,315 from the second ordering paragraph, and substituting in place thereof the figure $22,000; by striking the figures $50,000 and $112,000 from the third ordering paragraph, and substituting in place thereof the figures $72,315 and $134,315 respectively. The first ordering paragraph is also modified so as to provide that the findings are approved as modified to conform to this decision. At thus modified, the final order and judgment (one paper) is unanimously affirmed, without costs. This court finds values as of August 10, 1939, as follows: Land, $72,315; improvements, $62,000. On this record it may not be said that the presumption of correctness of the assessment of the land has been overcome. It is otherwise as to the value of the improvements. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.